UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                       No. 08-cr-789-7 (RJS)
                                                                          ORDER

 LENROY MCLEAN,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a pro se letter from Mr. McLean, dated June 30, 2021, requesting

access to the law library at FCI Beaumont and indicating that he is unable to communicate with

his counsel of record, Ms. Bobbi C. Sternheim. (Doc. 456). In light of the representations in

McLean’s letter, IT IS HEREBY ORDERED THAT the parties shall appear before the Court for

a conference on Wednesday, July 21, 2021 at 10:00 a.m. CT (11:00 a.m. ET). The conference

shall take place remotely via videoconference. The Court will issue further instructions concerning

the requested videoconference. Members of the public may monitor the proceeding via the Court’s

free audio-line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          July 8, 2021
                New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
